 6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-4   Page 1 of 3

Zach Nichols                                                      May 6, 2021

                                                                       Page 1
                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


      FLAME SPRAY NORTH AMERICA, )
      INC.,                      )
                                 )
                 Plaintiff,      )
                                 )Case No. 6:18-CV-02845-BHHH
      vs.                        )
                                 )
      KERR PUMPS, INC.,          )
                                 )
                  Defendant.     )



                    VIDEO DEPOSITION OF ZACH NICHOLS
                    TAKEN ON BEHALF OF THE DEFENDANT
                            IN SEILING, OKLAHOMA
                                ON MAY 6, 2021
                          9:25 AM - 11:14 AM (CDT)




            REPORTED BY:       JOHN Q. MARTIN, II, CSR #1940




                    D&R REPORTING & VIDEO, INC.
               (800)771-1500 / depo@drreporting.com
                                 EXHIBIT 4
 6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-4   Page 2 of 3

Zach Nichols                                                      May 6, 2021

                                                                     Page 57
  1   and other things?
  2            MR. SPEED:       Object to form.
  3            THE WITNESS:        Correct.
  4   BY MS. WRENN:
  5       Q.   Did you say yes?
  6       A.   Correct.
  7       Q.   Okay.     And I had seen that Gore is purchasing
  8   all the plungers from third parties, it doesn't
  9   manufacture or coat any plungers in-house, is that
 10   fair?
 11       A.   No, ma'am.
 12       Q.   Okay.
 13       A.   I have looked at resurfacing plungers and
 14   everybody I talked to says you're better off to buy a
 15   new one.      So, we just buy new ones.
 16       Q.   With regard to the fracking plungers, who was
 17   your contact person at Kerr?
 18       A.   Bobby Shelton.
 19       Q.   Has Gore ever done any business with Kerr's
 20   sister company, FlowValve?
 21       A.   Yes.
 22       Q.   What have you bought from FlowValve?
 23       A.   Frac iron.
 24       Q.   Have you ever bought any clappers or
 25   flappers?


                    D&R REPORTING & VIDEO, INC.
               (800)771-1500 / depo@drreporting.com
 6:18-cv-02845-JD    Date Filed 08/02/21   Entry Number 81-4   Page 3 of 3

Zach Nichols                                                       May 6, 2021

                                                                      Page 58
  1       A.   For check valves?
  2       Q.   I really don't know what they are used for.
  3   I just know the manufacturer of them.
  4       A.   Yeah, I'm sure we have.
  5       Q.   Okay.      Did you ever have any coating
  6   delamination issues with those?
  7       A.   Not that I know of.
  8       Q.   Okay.      And is that something you would be
  9   aware of if it happened?
 10       A.   If a clapper wears out it's because of sand.
 11   So, I could imagine if there was going to be any
 12   delamination there would darn sure be some
 13   delamination because sand and water is pumped through
 14   it at a high rate of speed and a high rate of
 15   pressure.
 16       Q.   Are you saying you would expect coating
 17   delamination on the clappers?
 18       A.   Yeah.
 19       Q.   So, that would not be abnormal?
 20       A.   No.     If the clapper you're mentioning is the
 21   clapper I'm thinking of, yeah, you're going to have --
 22   that's going to wear out every -- that's constant
 23   wear.
 24       Q.   Based on the invoices that Gore produced from
 25   Kerr it looks like you guys would purchase a variety


                    D&R REPORTING & VIDEO, INC.
               (800)771-1500 / depo@drreporting.com
